Exhibit 10.13

EMPLOYMENT  AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of December 5,
2015 by and between PAPA JOHN'S INTERNATIONAL, INC., a Delaware corporation (the
"Company"), and Caroline Miller Oyler a resident of 7701 Bella Woods Court,
Louisville, Kentucky 40214 (Executive").

RECITALS

A.         The Executive has been offered the position of SVP, General Counsel
of the Company.

B.          The Company desires to employ Executive, and Executive wishes to be
employed as SVP, General Counsel of the Company, to be governed by the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

1.           Effective Date. The terms and conditions of Executive's employment
hereunder shall become effective upon December 5, 2015 (the "Effective Date").

2.          Employment.      Subject to all the terms and conditions of this
Agreement, Executive's period of employment under this Agreement shall be the
period commencing on the Effective Date and ending on December5, 2018 (the
"Third Anniversary Date"), which term, unless otherwise agreed to by the
parties, shall be extended on the Third Anniversary Date and on each anniversary
of that date thereafter, for a period of one year (which term together with such
extensions, if any, shall be hereinafter defined as the "Term"), unless the
Executive's employment terminates earlier in accordance with Section 9 hereof.
Either party may elect not to renew the Agreement by providing written notice to
the other party at least sixty (60) days prior to the expiration of the Term.
Thereafter, if Executive continues in the employ of the Company, the employment
relationship shall continue to be at will, terminable by either Executive or the
Company at any time and for any reason, with or without cause, and subject to
such terms and conditions established by the Company from time to time.

3.          Position and Duties.

(a)         Employment with the Company. Executive shall be employed as the SVP,
General Counsel of the Company, and/or such other titles as the Company
reasonably may designate, and shall perform such duties and responsibilities as
the Company shall reasonably assign to Executive from time to time, including
duties and responsibilities relating to the Company's wholly-owned and partially
owned subsidiaries and other affiliates.

(b)         Performance of Duties and Responsibilities. Executive shall serve
the Company faithfully and to the best of Executive's ability and shall devote
full working time, attention and efforts to the business of the Company during
Executive's employment with the Company hereunder. While Executive is employed
by the Company during the Term, Executive shall report to the Chief Executive
Officer of the Company or to such other person as designated by the Chief
Executive Officer or the Board







--------------------------------------------------------------------------------

 



of Directors of the Company (the "Board"). Executive hereby represents and
confirms that Executive is under no contractual or legal commitments that would
prevent Executive from fulfilling Executive's duties and responsibilities as set
forth in this Agreement. During Executive's employment with the Company,
Executive shall not accept other employment or engage in other material business
activity, except as may be approved in writing by the Board. Executive may
participate in charitable activities and personal investment activities to a
reasonable extent, and Executive may serve as a director of business
organizations as approved by the Board, so Jong as such activities and
directorships do not interfere with the performance of Executive's duties and
responsibilities hereunder.

4.          Compensation.

(a)         Base Salary. As of the Effective Date, the Company shall pay to
Executive an annual base salary at the rate of Three Hundred Sixty-Five Thousand
($365,000) per year, less deductions and withholdings, which base salary shall
be paid in accordance with the Company's normal payroll policies and procedures.
Executive's base salary shall be reviewed on an annual basis by the Compensation
Committee of the Board, at the same time and in the same manner as compensation
is reviewed by the Compensation Committee for other officers of the Company
generally, to determine whether it should be increased.

(b)         Incentive Bonus and Equity Awards. Executive shall be entitled to
participate in such incentive-based compensation plans or equity-based
compensation plans of the Company and its affiliates in effect from time to time
for executives of the Company, and as approved by and at the discretion of the
Compensation Committee.

In the event of a termination of Executive's Employment by the Company other
than for Cause (as defined below), and contingent upon Executive's execution of
a full release of claims in the manner  set forth in Section 10(g), all options
and other equity awards, other than performance-based awards (which shall be
governed by the terms of the applicable award agreement) granted under any stock
option and stock incentive plans of the Company that are outstanding as of the
date of termination shall be credited with an additional 6 months of Service (as
defined in the Company's 2011 Omnibus Incentive Plan, referred to herein as the
"Plan") for purposes of vesting in such award. Except as specifically set forth
herein, all equity awards held by Executive shall continue to be governed by the
applicable plan and award agreements, including with respect to Corporate
Transactions (as defined in the Plan) and post­termination exercisability of
awards.

(c)        Benefits. Executive shall be entitled to participate in all employee
benefit plans and programs of the Company that are available to executive
officers generally to the extent that Executive meets the eligibility
requirements for each individual plan or program. The Company provides no
assurance as to the adoption or continuance of any particular employee benefit
plan or program, and Executive's participation in any such plan or program shall
be subject to the provisions, rules and regulations applicable thereto.

(d)         Expenses. The Company shall reimburse Executive for all reasonable
and necessary out- of-pocket business, travel and entertainment expenses
incurred by Executive in the performance of Executive's duties and
responsibilities hereunder, subject to the Company's normal policies and
procedures for expenses, expense verification and documentation.

(e)         Vacations and Holidays.  Executive shall be entitled to such
vacation and holiday benefits as provided to officers generally, as the Company
establishes by policy from time to time. Executive shall coordinate Executive's
vacation schedule with the Company so as not to impose an undue burden on the
Company.





2

--------------------------------------------------------------------------------

 



5.          Affiliated Entities. As used in this Agreement, "Company" shall
include the Company and each corporation, limited liability company,
partnership, or other entity that is controlled by the Company, or is under
common control with the Company (in each case "control" meaning the direct or
indirect ownership of 50% or more of all outstanding equity interests),
provided, however, that the Executive's title need not be identical for each of
the affiliated entities nor the same as that for the Company.

6.          Confidential Information and Other Agreements. Executive agrees to
abide by the terms of any and all agreements and obligations to the Company
regarding confidentiality, including but not limited to any offer letter, Code
of Ethics provision, policy, or the Executive's November 22, 2011
Confidentiality, Non-Disparagement and Dispute Resolution Agreement, all the
terms of which are reiterated and incorporated by reference herein, and any
successor agreements of similar nature executed by Executive from time to time.

7.          Noncompetition Covenant. Executive agrees to abide by the terms of
Executive's September 11, 2015 Confidentiality and Non-Competition Agreement,
which is reiterated and incorporated by reference herein, and any successor
agreements of similar nature executed by Executive from time to time.

8.          Intellectual Property.

(a)         Disclosure and Assignment. As of the Effective Date, Executive
hereby transfers and assigns to the Company (or its designee) all right, title,
and interest of Executive in and to every idea, concept, invention, trade secret
and improvement (whether patented, patentable or not) conceived or reduced to
practice by Executive whether solely or in collaboration with others while
Executive is employed by the Company, whether or not conceived or reduced to
practice during the regular hours of Executive's employment (collectively,
"Creations") and all copyrighted or copyrightable matter created by Executive
whether solely or in collaboration with others Executive he is employed by the
Company that relates to the Company's business (collectively, "Works") whether
or not created during the regular hours of Executive's employment. Executive
shall communicate promptly and disclose to the Company, in such form as the
Company may request, all information, details, and data pertaining to each Work
and Creation. Every copyrightable Work, regardless of whether copyright
protection is sought or preserved by the Company, shall be a "work made for
hire" as defined in 17 U.S.C. § I01, and the Company shall own all rights in and
to such matter throughout the world, without the payment of any royalty or other
consideration to Executive or anyone claiming through Executive.

(b)         Trademarks. All right, title, and interest in and to any and all
trademarks, trade names, service marks, and logos adopted, used, or considered
for use by the Company during Executive's employment (whether or not developed
by Executive) to identify the Company's business or other goods or services
(collectively, the "Marks"), together with the goodwill appurtenant thereto, and
all other materials, ideas, or other property conceived, created, developed,
adopted, or improved by Executive solely or jointly during Executive's
employment by the Company and relating to its business shall be owned
exclusively by the Company. Executive shall not have, and will not claim to
have, any right, title, or interest of any kind in or to the Marks or such other
property.

(c)         Documentation. Executive shall execute and deliver to the Company
such formal transfers and assignments and such other documents as the Company
may request to permit the Company (or its designee) to file and prosecute,
defend and enforce such registration applications and other documents it deems
useful to protect or enforce its rights hereunder.





3

--------------------------------------------------------------------------------

 



9.          Termination of Employment.

(a)        Executive's employment with the Company shall terminate immediately
upon:

(i)          Executive's receipt of written notice from the Company of the
termination of Executive's employment;

(ii)         the Company's receipt of Executive's written or oral resignation
from the Company;

(iii)        Executive's Disability (as defined in the Plan); or

(iv)        Executive's death.

(b)         The date upon which Executive's termination of employment with the
Company occurs shall be the "Termination Date."

10.        Payments upon Termination of Employment.

(a)         If Executive's employment with the Company is terminated by reason
of:

(i)          Executive's abandonment of Executive's employment or Executive's
resignation for any reason (whether or not such resignation is set forth in
writing or otherwise communicated to the Company);

(ii)         termination of Executive's employment by the Company for Cause (as
defined below);

or

(iii)        termination of Executive's employment by the Company without Cause
following expiration of the Term;

the Company shall pay to Executive his or her then-current base salary through
the Termination Date and any and all other benefits to which Executive may be
entitled under any applicable Company policy, plan or procedure (without
duplication of benefits).

(b)         Except in the case of a Change in Control, which is governed by
Section IO(c) below, if Executive's employment with the Company is terminated by
the Company pursuant to Section 9(a)(i) effective prior to the expiration of the
Term for any reason other than for Cause (as defined below), then the Company
shall pay to Executive, subject to Section IO(g) of this Agreement and in
addition to the consideration described in Section 4(b) above, the following
amounts:

(i)          Executive's then-current base salary through the Termination Date;

(ii)         pro rata portions of any quarterly and annual non-equity bonus
payouts under any non­ equity incentive-based compensation plans then in effect
(provided that any applicable performance measures are achieved); and

(iii)        the amount of Executive's then current base salary that Executive
would have received from the Termination Date through the date that is nine
months following such Termination Date.

Any amount payable to Executive pursuant to Section IO(b)(iii) shall be subject
to deductions and withholdings and shall be paid to Executive by the Company in
the same periodic installments in accordance with the Company's regular payroll
practices commencing on the first normal payroll date of 



4

--------------------------------------------------------------------------------

 



the Company following the expiration of all applicable rescission periods
provided by law. Any amount payable to Executive pursuant to Section IO(b)(ii)
shall be subject to deductions and withholdings and shall be paid to Executive
by the Company in the same manner and at the same time that incentive bonus
payments are made to current employees of the Company, but no earlier than the
first normal payroll date of the Company following the expiration of all
applicable rescission periods provided by law and no later than March 15 th of
the year following the year in which the Termination Date occurs.

(c)         If Executive's employment is terminated by the Company without Cause
following a Change in Control as defined in this Agreement and before the end of
the Term, or if the Executive's employment is terminated by the Executive for
Good Reason following a Change in Control and before the end of the Term, then
the Company shall pay to Executive, subject to Executive's compliance with
Section lO(g) of this Agreement, the lesser of the total of Executive's then
current base salary and prorated non-equity incentive bonus payouts as
referenced above through the end of the Term of the Agreement, or nine months of
Executive's current base salary.

(i)     A  "Change of Control" shall mean that a "Corporate Transaction" as
defined in the Plan has taken place during the Term.

(ii)    A termination by Executive for "Good Reason" shall mean a termination
based on:

(A)        the assignment to Executive of different job responsibilities that
results in a substantial decrease in the level of responsibility from those in
effect immediately prior to the Change of Control;

(B)        a material reduction by the Company or the surviving company in
Executive's base pay as in effect immediately prior to the Change of Control;

(C)        a material reduction by the Company or the surviving company in total
benefits available to Executive under cash incentive and other employee benefit
plans after the Change of Control compared to the total package of such benefits
as in effect prior to the Change of Control;

(D)        the requirement by the Company or the surviving company that
Executive be based more than 50 miles from where Executive's office is located
immediately prior to the Change of Control, except for required travel on
company business to an extent substantially consistent with the business travel
obligations which Executive undertook on behalf of the Company prior to the
Change of Control; or

(E)        the failure by the Company to obtain from any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company ("Successor") the
assent to this Agreement contemplated by Section 13(g) hereof.

(d)         If Executive's employment with the Company is terminated effective
prior to the expiration of the Term by reason of Executive's death or
Disability, the Company shall pay to Executive or Executive's beneficiary or
estate, as the case may be, Executive's then-current base salary through the
Termination Date, any earned and unpaid quarterly non-equity incentive bonus for
the fiscal quarter preceding the fiscal quarter in which the Termination Date
occurs and a pro-rated portion of any quarterly and annual non-equity incentive
bonus for the fiscal quarter in which the Termination Date occurs (provided that
any applicable performance measures are achieved), based on the number of days
during such fiscal quarter that Executive was employed by the Company, payable
in the same manner and at the





5

--------------------------------------------------------------------------------

 



same time that Incentive Bonus payments are made to current employees of the
Company but in no event no later than March I 5th of the year following the
calendar year in which the Termination Date occurs.

(e)         "Cause" hereunder shall mean:

(i)     gross negligence or willful misconduct in connection with the
performance of duties;

(ii)     conviction of a criminal offense (other than minor traffic offenses)
that is, or may reasonably be expected to be, injurious to the Company, its
business, reputation, prospects, or otherwise;

(iii)     material breach of any term of any agreement between the Executive and
the Company, including any employment, consulting or other services,
confidentiality, intellectual property, non-competition or non-disparagement
agreement;

(iv)     acts or omissions involving willful or intentional malfeasance or
misconduct that is, or may reasonably be expected to be, injurious to the
Company, its business, reputation, prospects, or otherwise; or

(v)     commission of any act of fraud or embezzlement against the Company.

(f)          "Disability" hereunder shall have the same meaning as contained in
the Company's Plan.

(g)        Notwithstanding any other provision hereof, the Company shall not be
obligated to make any payments under Section IO of this Agreement or any
accelerated vesting in equity under Section 4(b) of this Agreement unless
Executive has signed a full release of claims against the Company, in a form and
scope to be prescribed by the Company, all applicable consideration periods and
rescission periods provided by law shall have expired, and Executive is in
strict compliance with the terms of this Agreement and any other agreements
between the Executive and the Company as of the dates of the payments. Within
five business days of the Termination Date, the Employer shall deliver to the
Executive the release for the Executive to execute. The Executive will forfeit
all rights to accelerated vesting in equity pursuant to Section 4(b) and to the
payments provided pursuant to Section I O(b)(ii) and (iii)     unless tbe
Executive executes and delivers to the Company the release within 30 days of
delivery of the release by the Company to the Executive and such release has
become irrevocable by virtue of the expiration of the revocation period without
the release having been revoked (the first such date, the "Release Effective
Date"). The Company shall have no obligation to provide the payments pursuant to
Section lO(b)(ii) and (iii) or the acceleration of equity pursuant to Section
4(b) prior to the Release Effective Date. Payments will commence with the next
regular payroll date that occurs more than three business days after the Release
Effective Date, with any payment that would have been made but for the Release
Effective Date not having occurred being made at that time. provided. however,
that if the length of the five business day release delivery date, plus the 30
day or any other applicable review period, plus any revocation period, each as
described above or in the release described above, begins in one taxable year
and ends in the next taxable year, the Release Effective Date will not occur
until the next taxable year.

(h)        To the extent the Executive would be subject to the additional 20%
tax imposed on certain deferred compensation arrangements pursuant to Section
409A of the Internal Revenue Code of 1986, as amended (the "Code")("Section
409A"), as a result of any provision of this Agreement, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such tax
and preserve to the maximum extent possible the original intent and economic
benefit to the Executive and the Company, and the parties shall promptly execute
any amendment reasonably necessary to implement this





6

--------------------------------------------------------------------------------

 



Section l0(h).

(i)  For purposes of Section 409A, the Executive's right to receive installment
payments pursuant to this Agreement including, without limitation, each
severance shall be treated as a right to receive a series of separate and
distinct payments.

(ii)  The Executive will be deemed to have a Termination Date for purposes of
determining the timing of any payments or benefits hereunder that are classified
as deferred compensation only upon a "separation from service" within the
meaning of Section 409A.

(iii) Notwithstanding any other provision hereof, to the extent the Executive is
a "specified employee" as defined in Section 409A of the Internal Revenue Code
and the final regulations promulgated thereunder, and any portion of Executive's
severance pay is not exempt from Section 409A of the Internal Revenue Code, but
would otherwise be payable within the first six (6) months following the date of
the Executive's date of termination, such severance pay will not be paid to the
Executive until the first payroll date of the seventh (7th) month following the
date of termination.

(iv) (A) Any amount that the Executive is entitled to be reimbursed under this
Agreement will be reimbursed to the Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (B) any right to reimbursement or in
kind benefits will not be subject to liquidation or exchange for another
benefit, and (C) the amount of the expenses eligible for reimbursement during
any taxable year will not affect the amount of expenses eligible for
reimbursement in any other taxable year.

(v)  Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., "payment shall be made within thirty (30)
days following the date of termination"), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

11.        Return of Property. Upon termination of Executive's employment with
the Company, Executive shall deliver promptly to the Company all records, files,
manuals, books, forms, documents, letters, memoranda, data, customer lists,
tables, photographs, video tapes, audio tapes, computer disks and other computer
storage media, and copies thereof, that are the property of the Company, or that
relate in any way to the business, products, services, personnel, customers,
prospective customers, suppliers, practices, or techniques of the Company, and
all other property of the Company (such as, for example, computers, cellular
telephones, pagers, credit cards, and keys), whether or not containing
Confidential Information, that are in Executive's possession or under
Executive's control.

12.        Remedies. Executive acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by
Executive of the provisions of Sections 6, 7, 8, and 11 hereof. Accordingly, in
the event of any actual or threatened breach of any such provisions, the Company
shall, in addition to any other remedies it may have, be entitled to injunctive
and other equitable relief to enforce such provisions, and such relief may be
granted without the necessity of proving actual monetary damages. Any such
action shall only be brought in a court of competent jurisdiction in the
Commonwealth of Kentucky, and the parties consent to the jurisdiction, venue and
convenience of such courts.

13.        Miscellaneous.

(a)         Governing Law. This Agreement shall be governed by, subject to, and
construed in accordance with the laws of the Commonwealth of Kentucky without
regard to conflict of law principles.





7

--------------------------------------------------------------------------------

 



(b)        Dispute Resolution. The parties agree that to the extent permitted by
law, any dispute arising between Executive and Company, including whether any
provision of this Agreement has been breached, shall be resolved through
confidential mediation or confidential binding arbitration. Any such dispute
shall initially be submitted for resolution to a neutral mediator, mutually
selected by the parties. If such dispute is not resolved to the satisfaction of
the parties, or the parties cannot agree upon a mediator, then it shall be
submitted for resolution by a neutral arbitrator, to be mutually selected by the
parties from a list provided by the American Arbitration Association, with such
resolution to be made pursuant to that organization's then-current Employment
(or other applicable) Arbitration Rules and Mediation Procedures. The parties
agree that Company shall bear the costs of any mediation or arbitration arising
under this Agreement, although each party shall be responsible for its own
attorneys' fees. The parties agree to keep confidential both the fact that any
mediation/arbitration has or will take place between them, all facts related
thereto, and any resolution thereunder. Any resolution reached via mediation or
award of an arbitrator shall be final and binding on the parties.

(c)        Entire Agreement. This Agreement contains the entire agreement of the
parties relating to Executive's employment with the Company and supersedes all
prior agreements and understandings with respect to such subject matter, and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement that are not set forth herein.

(d)        No Violation f Other Agreements. Executive hereby represents and
agrees that neither (i) Executive's entering into this Agreement, (ii)
Executive's employment with the Company, nor (iii) Executive's carrying out the
provisions of this Agreement, will violate any other agreement (oral, written or
other) to which Executive is a party or by which Executive is bound.

(e)         Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.

(f)         No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, except by a statement in writing signed by the party against
whom enforcement of the waiver is sought. Any written waiver shall not be deemed
a continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

(g)         Assignment. This Agreement shall not be assignable, in whole or in
part, by either party without the prior written consent of the other party,
except that the Company may, without the consent of Executive, assign its rights
and obligations under this Agreement (i) to any entity with which the Company
may merge or consolidate, or (ii) to any corporation or other person or business
entity to which the Company may sell or transfer all or substantially all of its
assets. Upon Executive's written request, the Company will seek to have any
Successor by agreement assent to the fulfillment by the Company of its
obligations under this Agreement. After any assignment by the Company pursuant
to this Section l 3(g), the Company shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be the
"Company" for purposes of all terms and conditions of this Agreement.

(h)         Counterparts. This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

(i)          Severability. To the extent that any portion of any provision of
this Agreement shall be invalid or unenforceable, it shall be considered deleted
here from and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.





8

--------------------------------------------------------------------------------

 



(i)          Survival. The terms and conditions set forth in Sections 6, 7, 8,
9, 11, 12, and 13 of this Agreement, and any other provision that continues by
its terms, shall survive expiration of the Term or termination of Executive's
employment for any reason.

(k)         Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

(l)          Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class certified or registered mail, postage prepaid, if to the
Company, to the Chief Executive Officer at the Company's principal place of
business, and ifto Executive, at Executive's home address most recently filed
with the Company, or to such other address or addresses as either party shall
have designated in writing to the other party hereto.

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
this 5th day of December 2015.

 

 

 

 

 

PAPA JOHN'S INTERNATIONAL, INC.

 

 

 

 

By:

    /s/ Lance Tucker

 

 

Lance Tucker, CFO and CAO

 

 

 

 

 

 

 

Caroline Miller Oyler

 

 

 

 

 

 

 

    /s/ Caroline Miller Oyler

 

 

Caroline Miller Oyler

 

9

--------------------------------------------------------------------------------